        Case 8:19-cv-01345 Document 1 Filed 06/03/19 Page 1 of 4 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



BRYON BOLIARD, an individual,

               Plaintiff,

       v.                                             CASE NO.: _________________

HCA, INC. d/b/a ST. PETERSBURG
GENERAL HOSPITAL, a foreign corporation,

               Defendant.


                            DEFENDANT’S NOTICE OF REMOVAL

       Defendant HCA, Inc. d/b/a St. Petersburg General Hospital (“Hospital” or “Defendant”),

by and through its undersigned attorneys, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446,

hereby removes this action, based on federal question jurisdiction and supplemental jurisdiction,

from the Circuit Court of the Sixth Judicial Circuit in and for Pinellas County, Florida, to the

United States District Court for the Middle District of Florida, Tampa Division, and in support of

such removal states:

       1.      The Hospital is a defendant in the civil action filed in the Circuit Court, Sixth

Judicial Circuit, in and for Pinellas County, Florida, Case No. 19-003270-CI, on May 10, 2019,

titled “Bryon Boliard, an individual v. HCA, Inc. d/b/a St. Petersburg General Hospital, a

foreign corporation” (the “State Court Action”).

       2.      Plaintiff’s four-count State Court Action Complaint alleges handicap and

disability discrimination in violation of the Florida Civil Rights Act of 1992, Fla. Stat. §§

760.01–760.11 (“FCRA”) (Counts I and II), and the Americans with Disabilities Act of 1990, as

amended, 42 U.S.C. §§ 12101 et seq. (“ADAAA”) (Counts III and IV).

                                                  1
        Case 8:19-cv-01345 Document 1 Filed 06/03/19 Page 2 of 4 PageID 2



       3.      Because Plaintiff is asserting claims under the ADAAA, 42 U.S.C. §§ 12101 et

seq.—a federal statute—this action is subject to removal based on federal question jurisdiction

pursuant to 28 U.S.C. § 1331.

       4.      Additionally, this Court has supplemental jurisdiction over Plaintiff’s state law

claims under the FCRA, Fla. Stat. §§ 760.01–760.11, pursuant to 28 U.S.C. § 1367, which

dictates that this Court shall have “supplemental jurisdiction over all other claims that are so

related to claims in the action within such original jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution.” See, e.g., Utopia

Provider Sys., Inc. v. Pro-Med Clinical Sys., L.L.C., 596 F.3d 1313, 1328 (11th Cir. 2010)

(quoting 28 U.S.C. § 1367(a)). Plaintiff’s state claims stem from the same nucleus of operative

facts as the federal claims, and all the claims are merely different theories in support of the same

constitutional case.

       5.      No reason exists under 28 U.S.C. § 1367(c) that Plaintiff’s claims under the state

statute should not be adjudicated in this Court. First, Plaintiff’s state claims raise no novel or

complex issues of state law. Second, Plaintiff’s state claims do not substantially predominate

over the federal claims, over which this Court has jurisdiction. Third, the federal claims, over

which this Court has jurisdiction, have not been dismissed. And fourth, there are no exceptional

circumstances that warrant declining jurisdiction over the state claims. See Judy v. Lee Mem’l

Health Sys., No. 2:07-cv-211-FtM-34DNF, 2008 U.S. Dist. LEXIS 31093 (M.D. Fla. Mar. 31,

2008) (finding that exercise of supplemental jurisdiction over the plaintiff’s state law negligence

claim was warranted in the plaintiff’s ADAAA action).




                                                  2
        Case 8:19-cv-01345 Document 1 Filed 06/03/19 Page 3 of 4 PageID 3



        6.      The events alleged by Plaintiff giving rise to his claims allegedly occurred in

Pinellas County, Florida. (Pl’s Complaint at ¶4). Thus, venue properly lies in the United States

District Court for the Middle District of Florida, Tampa Division.

        7.      The Hospital was served with the Summons and Complaint in the State Court

Action on May 15, 2019. This removal petition is therefore timely as it is filed within thirty (30)

days after receipt of the Summons and Complaint. See 28 U.S.C. § 1446(b).

        8.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served on Defendant Hospital are attached hereto as composite Exhibit A.

        9.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice will be

served on Plaintiff and a copy of this Notice will also be filed concurrently with the Clerk of the

Circuit Court, Sixth Judicial Circuit, Pinellas County, Florida, a copy of which is attached hereto

as Exhibit B.

        10.     Therefore, removal is appropriate pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and

1446.

        WHEREFORE, on the foregoing basis, Defendant HCA, Inc. d/b/a St. Petersburg

General Hospital respectfully submits that removal of this action to this Court is proper, just and

appropriate.

        Respectfully submitted this 3rd day of June, 2019.




                                                  3
        Case 8:19-cv-01345 Document 1 Filed 06/03/19 Page 4 of 4 PageID 4



                                             Respectfully submitted,

                                             FORD & HARRISONLLP

                                             /s/ Tracey K. Jaensch
                                             Tracey K. Jaensch, B.C.S.
                                             Florida Bar Number 907057
                                             tjaensch@fordharrison.com
                                             Viktoryia Johnson, Esquire
                                             Florida Bar Number 125545
                                             vjohnson@fordharrison.com
                                             FORD & HARRISONLLP
                                             101 E. Kennedy Boulevard,
                                             Suite 900
                                             Tampa, Florida 33602
                                             Telephone: (813) 261-7800
                                             Facsimile: (813) 261-7899

                                             Attorneys for Defendant


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 3rd day of June 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day upon Plaintiff’s counsel of record, J. Carlton Mitchell and

Amy E. Stoll via email at cmitchell@olalaw.com and astoll@olalaw.com.



                                             /s/ Tracey K. Jaensch
                                             Attorney

WSACTIVELLP:10543806.1




                                                4
